                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                         8:18CR36
                       Plaintiff,
                                                                          ORDER
        vs.

TAREAH J. GRANT

                       Defendant.



        This matter is before the court on the defendant’s unopposed Motion for Continuance of
trial by defendant Tareah Grant [68]. Counsel needs additional time to prepare for trial.
Accordingly,

       IT IS ORDERED that the defendant’s unopposed Motion for Continuance of trial by
defendant Tareah Grant [68] is granted as follows:

       1. The jury trial, now set for October 30, 2018, is continued to December 4, 2018.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and December 4, 2018 shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 17th day of October 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
